FILED
                                                 United States Court of Appeals
                    UNITED STATES COURT OF APPEALS       Tenth Circuit

                           FOR THE TENTH CIRCUIT                     September 10, 2013

                                                                     Elisabeth A. Shumaker
                                                                         Clerk of Court
BRET DAVID LANDRITH,

             Plaintiff-Appellant,

v.                                                         No. 13-3080
                                              (D.C. No. 2:12-CV-02352-EFM-DJW)
BANK OF NEW YORK MELLON;                                    (D. Kan.)
CATHERINE A. REIN; BANK OF
AMERICA CORPORATION;
COUNTRYWIDE HOMELOAN, INC.;
CWALT, INC.; ALTERNATIVE LOAN
TRUST 2007-OA7; BAC HOME
LOANS SERVICING, LP;
COUNTRYWIDE FINANCIAL;
COUNTRYWIDE HOME LOANS;
KPMG LLP; STEPHEN E.
SUMMERS;REALTY EXECUTIVES
OF KANSAS CITY; SOUTH &
ASSOCIATES, PC; BRYAN CAVE,
LLP,

             Defendants-Appellees


                            ORDER AND JUDGMENT*




*
      After examining the briefs and appellate record, this panel has determined
unanimously that oral argument would not materially assist the determination of this
appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is therefore
ordered submitted without oral argument. This order and judgment is not binding
precedent, except under the doctrines of law of the case, res judicata, and collateral
estoppel. It may be cited, however, for its persuasive value consistent with
Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
Before MATHESON, Circuit Judge, PORFILIO, Senior Circuit Judge, and
O’BRIEN, Circuit Judge.


      Bret Landrith appeals the district court’s dismissal of his claims under the

Racketeer Influenced and Corrupt Organizations Act (RICO), 18 U.S.C. §§ 1962(c)

& (d), 1964(c), and its imposition of filing restrictions. The parties are familiar with

the facts, so we do not recite them here.

      The district court applied collateral estoppel (issue preclusion), but we affirm

for another reason that defendants raised below. Landrith has no standing to bring

this suit because he has no ownership interest in the real property that underlies his

RICO claims (the Property). See Tal v. Hogan, 453 F.3d 1244, 1254 (10th Cir. 2006)

(“[S]tanding for private individuals under RICO requires a plaintiff to have been

injured in his business or property by the conduct constituting the violation.”

(internal quotation marks omitted)). Landrith’s purported interest in the Property

arises from a quitclaim deed that the former owner executed after a sheriff’s sale and

the expiration of the statutory redemption period. By that point, the former owner

had no interest in the Property to convey to Landrith, see Kan. Stat. Ann. § 60-2414,

and the quitclaim deed did not transfer to Landrith any cause of action that the former

owner might have had regarding the foreclosure on the Property, see Colver v.

McInturff, 212 P. 88, 88-89 (Kan. 1923). Accordingly, we affirm the district court’s

dismissal of the lawsuit.




                                            -2-
      As for the filing restrictions, Landrith failed to file any response or objections

to the district court court’s order notifying him of the proposed injunction. “We do

not review claims on appeal that were not presented below.” Pignanelli v. Pueblo

Sch. Dist. No. 60, 540 F.3d 1213, 1217 (10th Cir. 2008).

      Landrith’s motion to proceed without prepayment of fees and costs is denied.

The district court’s judgment and injunction are affirmed.


                                                Entered for the Court


                                                John C. Porfilio
                                                Circuit Judge




                                          -3-